 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 15-cv-2057 AJB (NLS)
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANTS’
13   v.                                                  EX PARTE APPLICATION FOR
     JOHN MICHAEL PAULSON, et al.,                       RECONSIDERATION OF THE
14
                                                         COURT’S ORDER GRANTING
15                                  Defendants.          SUMMARY JUDGMENT
16
17                                                       (Doc. No. 174)
18
           Presently before the Court is Defendants Vikki E. Paulson and Crystal Christensen’s
19
     (collectively referred to as “Defendants”) ex parte application for a motion for
20
     reconsideration of the Court’s order granting summary judgment. (Doc. No. 174.) As
21
     explained below, the Court DENIES Defendants’ ex parte application.
22
                                         BACKGROUND
23
           On September 16, 2015, the United States of America instituted an action to recover
24
     unpaid estate taxes, penalties, and interest from the Estate of Allen E. Paulson. (Doc. No.
25
     1.) On February 20, 2018, multiple motions for summary judgment were filed. Relevant
26
     for the purposes of this instant ex parte application is Plaintiff’s motion for summary
27
     judgment against Defendants. (Doc. No. 123.) On September 7, 2018, the Court granted in
28
                                                     1

                                                                               15-cv-2057 AJB (NLS)
 1   part and denied in part Plaintiff’s motion for summary judgment. (Doc. No. 172.) On
 2   October 9, 2018, Defendants filed the present matter, their ex parte application for
 3   reconsideration. (Doc. No. 174.) This Order follows.
 4                                      LEGAL STANDARD
 5         Pursuant to FRCP 60(b), courts may only reconsider a final order on certain
 6   enumerated grounds. These grounds include: (1) mistake, inadvertence, surprise, or
 7   excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could
 8   not have been discovered in time to move for a new trial; (3) fraud, misrepresentation, or
 9   misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been
10   satisfied, released or discharged; it is based on an earlier judgment that has been reversed
11   or vacated; or applying it prospectively is no longer equitable; or (6) any other reason
12   justifying relief from the operation of the judgment. Fed. R. Civ. P. 60(b)(1)–(6). A motion
13   made under the first three subsections of Rule 60(b) must be brought within a year, but a
14   motion made under the other subsections need only be brought within a “reasonable time
15   after entry of the order sought to be set aside.” Id.; see also United States v. Sparks, 685
16   F.2d 1128, 1130 (9th Cir. 1982).
17         In addition, Local Civil Rule 7.1(i)(1) states that a party may apply for
18   reconsideration “[w]henever any motion or any application or petition for any order or
19   other relief has been made to any judge and has been refused in whole or in part . . . .” S.D.
20   Cal. CivLR 7.1. The party seeking reconsideration must show “what new or different facts
21   and circumstances are claimed to exist which did not exist, or were not shown, upon such
22   prior application.” Id. Additionally, it provides that a motion for reconsideration must
23   include an affidavit or certified statement of a party or attorney “setting forth the material
24   facts and circumstances surrounding each prior application, including inter alia: (1) when
25   and to what judge the application was made, (2) what ruling or decision or order was made
26   thereon, and (3) what new and different facts and circumstances are claimed to exist which
27   did not exist, or were not shown upon such prior application.” A court has discretion in
28   granting or denying a motion for reconsideration. Navajo Nation v. Norris, 331 F.3d 1041,
                                                   2

                                                                                 15-cv-2057 AJB (NLS)
 1   1046 (9th Cir. 2003); Fuller v. M.G. Jewelry, 950 F.2d 1437, 1441 (9th Cir. 2001).
 2                                         DISCUSSION
 3         Defendants seek reconsideration of the Court’s Order partially granting the
 4   Government’s motion for summary judgment. (Doc. No. 174-1 at 1.)
 5         First, Defendants cite no authority to support their construction of Section 19001.
 6   Nor do Defendants provide any authority that challenges the Court’s construction of
 7   Section 19001. Second, Defendants simply re-allege their same arguments that they
 8   presented in their Opposition to Plaintiff’s motion for summary judgment. (See generally
 9   Doc. No. 138.) Defendants have failed to show “what new or different facts and
10   circumstances are claimed to exist which did not exist, or were not shown, upon such prior
11   application.” S.D. Cal. CivLR 7.1.
12         Further, Defendants allege that the Court engaged in erroneous analysis by implying
13   legislative intent. (Doc. No. 174-1 at 8–10.) The Court was not implying legislative intent
14   in its Order. Rather, the Court was commenting on the reasonableness, or lack thereof, of
15   Defendants’ interpretation of Section 19001. Accordingly, the Court DENIES Defendants’
16   ex parte application.
17                                        CONCLUSION
18         Based on the foregoing, the Court DENIES Defendants’ ex parte application for
19   reconsideration. See Navajo Nation, 331 F.3d at 1046 (“Whether or not to grant
20   reconsideration is committed to the sound discretion of the court.”).
21   IT IS SO ORDERED.
22   Dated: November 13, 2018
23
24
25
26
27
28
                                                  3

                                                                              15-cv-2057 AJB (NLS)
